Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 22, 2022 has been entered. The Applicant amended claims 1, 3-8, 14-15, and 17-19 and withdrew claim 11-13. Claims 1-10 and 14-20 remain pending in the application. Applicant’s amendments to the Drawings and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed December 22, 2021. The examiner withdraws the Drawings and Claims objections in light of the amendments to the Drawings and Claims.
Applicant’s arguments with respect to claims 1-10 and 14-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 17, 2022 and April 21, 2022. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 18 is objected to because of the following informalities:  
In claim 18, “the plurality of RF signals” lacks proper antecedent basis and should read “the plurality of controlled RF signals”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US PGPUB 2011/0294415 A1), hereinafter known as Jeon, in view of Oh et al. (US Patent No. 7715466 B1), hereinafter known as Oh.
Regarding claim 1, Jeon teaches (Fig. 2) a system (Fig. 2 and 4), comprising: one or more circuits (Fig. 4) in a programmable active reflector (AR) device (202) associated with a first radio frequency (RF) device (201) and a second RF device (203), wherein the one or more circuits are configured to: receive a request and associated metadata from the second RF device ([0042]) via a receiver antenna array (410), wherein the request is based on a noise generated by the second RF device ([0029] and [0030]); receive one or more antenna control signals from the first RF device (201) based on the received request and associated metadata ([0029] and [0030]); and transmit, via a transmitter antenna array, a plurality of RF signals based on the associated metadata to the second RF device (203) within a transmission range of the programmable AR device ([0029] and [0030]), wherein the plurality of RF signals are cancelled at the second RF device based on the associated metadata ([0029] and [0030]) but does not specifically teach generate a plurality of controlled RF signal based on the received one or more antenna control signals; and transmit, the generated plurality of controlled RF signals based on the associated metadata to the second RF device within a transmission range of the programmable AR device.
However, Oh teaches generate a plurality of controlled RF signal based on the received one or more antenna control signals (col. 9, lines 51–65), and transmit, the generated  plurality of controlled RF signals based on the associated metadata to the second RF device (col. 9, lines 51–65).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Jeon with Oh to include “generate a plurality of controlled RF signal based on the received one or more antenna control signals, and transmit, the generated  plurality of controlled RF signals based on the associated metadata to the second RF device,” as taught by Oh, for the purpose of reducing interference (see also col. 9, lines 63-65).
Regarding claim 5, Jeon further discloses wherein the one or more circuits are further configured to perform beam forming and beam steering to generate the plurality of controlled RF signals based on adjustment of one or more signal parameters on an inbound plurality of RF signals ([0041]) 
Regarding claim 6, Jeon further discloses wherein the programmable AR device (202) is selected from a plurality of programmable AR devices (202) and controlled by the first RF device (201) based on a set of criteria, and wherein the set of criteria for the control of the programmable AR device corresponds to at least one of a location of the programmable AR device, a relative distance of the programmable AR device with respect to the second RF device, a type of one or more physical obstructing objects, and one or more parameters measured at the programmable AR device, wherein the one or more parameters correspond to at least an antenna gain, a signal-to-noise ratio (SNR), a signal-to-interference-plus-noise ratio (SINR), a carrier-to-noise (CNR), or a carrier-to-interference-and-noise ratio (CINR) ([0051]).
Regarding claim 7, Jeon does not specifically teach wherein the plurality of controlled RF signals comprises one or more beams of RF signals.
However, Oh teaches wherein the plurality of controlled RF signals comprises one or more beams of RF signals (col. 8, line 66 - col. 9, line 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Jeon with Oh to include “wherein the plurality of controlled RF signals comprises one or more beams of RF signals,” as taught by Oh, for the purpose of reducing interference (see also col. 9, lines 63-65).
Regarding claim 14, Jeon discloses (Fig. 2) a non-transitory computer-readable medium ([0041] and [0043]) having stored thereon, computer executable instructions, which when executed by a computer, cause the computer to execute operations, the operations comprising: in a programmable active reflector (AR) device (202) associated with a first radio frequency (RF) device (201) and a second RF device (203): receiving a request and associated metadata from the second RF device ([0042]) via a first antenna array (410), wherein the request is based on a noise from the second RF device ([0029] and [0030]); receiving one or more antenna control signals from the first RF device (201) based on the received associated metadata ([0029] and [0030]); wherein a controlled plurality of RF signals are cancelled at the second RF device based on the associated metadata ([0029] and [0030]) but does not specifically teach generating a plurality of controlled RF signal based on the received one or more antenna control signals; and transmitting, via a second antenna array, the generated plurality of controlled RF signals based on the associated metadata to the second RF device within a transmission range of the programmable AR device.
However, Oh teaches generating a plurality of controlled RF signal based on the received one or more antenna control signals (col. 9, lines 51–65), and transmitting, the generated plurality of controlled RF signals based on the associated metadata to the second RF device (col. 9, lines 51–65).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the non-transitory computer-readable medium of Jeon with Oh to include “generating a plurality of controlled RF signal based on the received one or more antenna control signals, and transmitting, the generated plurality of controlled RF signals based on the associated metadata to the second RF device,” as taught by Oh, for the purpose of reducing interference (see also col. 9, lines 63-65).
Regarding claim 19, Jeon further discloses wherein the operations further comprising beam forming and beam steering to generate the plurality of controlled RF signal, based on adjustment of one or more signal parameters on an inbound plurality of RF signals ([0041]).

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Oh as applied to claims 1 and 14 above, and in further view of Banerjee et al. (US PGPUB 2005/0136943 A1).
Regarding claim 2, Jeon does not specifically teach wherein the associated metadata comprises at least a specified direction and a specified location of the second RF device.
However, Banerjee teaches wherein associated metadata comprises at least a specified direction and a specified location of a second RF device ([0006]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Jeon with Banerjee to include “wherein associated metadata comprises at least a specified direction and a specified location of a second RF device,” as taught by Banerjee, for the purpose of improving performance by increasing system capacity (see also [0006]).
Regarding claim 16, Jeon does not specifically teach wherein the associated metadata comprises at least a specified direction and a specified location of the second RF device.
However, Banerjee teaches wherein associated metadata comprises at least a specified direction and a specified location of a second RF device ([0006]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the non-transitory computer-readable medium of Jeon with Banerjee to include “wherein associated metadata comprises at least a specified direction and a specified location of a second RF device,” as taught by Banerjee, for the purpose of improving performance by increasing system capacity (see also [0006]).

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Oh and Banerjee as applied to claims 2 and 16 above, and in further view of Coldrey et al. (US PGPUB 2012/0003925 A1), hereinafter known Coldrey.
Regarding claim 3, Jeon does not specifically teach the one or more circuits are further configured to generate a null space in the specified direction and the specified location based on destructive interference of the plurality of controlled RF signals, wherein the null space in the specified direction and the specified location is generated based on the associated metadata. 
However, Coldrey teaches the one or more circuits are further configured to generate a null space in the specified direction and the specified location based on destructive interference of the plurality of controlled RF signals, wherein the null space in the specified direction and the specified location is generated based on the associated metadata ([0038]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Jeon with Coldrey to include “the one or more circuits are further configured to generate a null space in the specified direction and the specified location based on destructive interference of the plurality of controlled RF signals, wherein the null space in the specified direction and the specified location is generated based on the associated metadata,” as taught by Coldrey, for the purpose of improving performance by reducing spatial interference ([0038]).
Regarding claim 17, Jeon does not specifically teach the operations further comprising to generating a null space in the specified direction and the specified location based on destructive interference of the controlled plurality of RF signals, wherein the null space in the specified direction and the specified location is generated based on the associated metadata. 
However, Coldrey teaches the operations further comprising to generating a null space in the specified direction and the specified location based on destructive interference of the controlled plurality of RF signals, wherein the null space in the specified direction and the specified location is generated based on the associated metadata ([0038]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the non-transitory computer-readable medium of Jeon with Coldrey to include “the operations further comprising to generating a null space in the specified direction and the specified location based on destructive interference of the controlled plurality of RF signals, wherein the null space in the specified direction and the specified location is generated based on the associated metadata,” as taught by Coldrey, for the purpose of improving performance by reducing spatial interference ([0038]).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Oh and Banerjee as applied to claims 2 and 16 above, and in further view of Klemes (US Patent No. 9178546 B1).
Regarding claim 4, Jeon does not specifically teach wherein the cancellation of the plurality of controlled RF signals in the specified direction and at the specified location of the second RF device corresponds to phase cancellation of the plurality of controlled RF signals. 
However, Klemes teaches wherein the cancellation of the plurality of controlled RF signals in the specified direction and at the specified location of the second RF device corresponds to phase cancellation of the plurality of controlled RF signals (Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Jeon with Klemes to include “wherein the cancellation of the plurality of controlled RF signals in the specified direction and at the specified location of the second RF device corresponds to phase cancellation of the plurality of controlled RF signals,” as taught by Klemes, for the purpose of reducing phase noise (see also col. 3, lines 1-5).
Regarding claim 18, Jeon does not specifically teach wherein the cancellation of the plurality of controlled RF signals in the specified direction and at the specified location of the second RF device corresponds to phase cancellation of the plurality of RF signals. 
However, Klemes teaches wherein the cancellation of the plurality of controlled RF signals in the specified direction and at the specified location of the second RF device corresponds to phase cancellation of the plurality of RF signals (Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the non-transitory computer-readable medium of Jeon with Klemes to include “wherein the cancellation of the plurality of controlled RF signals in the specified direction and at the specified location of the second RF device corresponds to phase cancellation of the plurality of RF signals,” as taught by Klemes, for the purpose of reducing phase noise (see also col. 3, lines 1-5).

Claims 8-10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Oh as applied to claims 1 and 14 above, and in further view of Judd (US Patent No. 6731904 B1).
Regarding claim 8, Jeon does not specifically teach wherein receiver antenna array and the transmitter antenna array are isolated based on dual-polarization. 
However, Judd teaches wherein receiver antenna array and the transmitter antenna array are isolated based on dual-polarization (col. 5, lines 23-29).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Jeon with Judd to include “wherein receiver antenna array and the transmitter antenna array are isolated based on dual-polarization,” as taught by Judd, for the purpose of reducing mutual coupling (col. 5, lines 23-29).
Regarding claim 9, Jeon does not specifically teach wherein the programmable AR device is integrated in a package of a plurality of antenna modules. 
However, Judd teaches wherein the programmable AR device is integrated in a package of a plurality of antenna modules (col. 4, lines 36-50).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Jeon with Judd to include “wherein the programmable AR device is integrated in a package of a plurality of antenna modules,” as taught by Judd, for the purpose of increasing passive gain (col. 4, lines 47-50).
Regarding claim 10, Jeon does not specifically teach wherein the programmable AR device is on a printed circuit board on which a plurality of antenna modules of the programmable AR device is mounted. 
However, Judd teaches wherein the programmable AR device is on a printed circuit board on which a plurality of antenna modules of the programmable AR device is mounted (col. 4, lines 44-45).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Jeon with Judd to include “wherein the programmable AR device is on a printed circuit board on which a plurality of antenna modules of the programmable AR device is mounted,” as taught by Judd, for the reducing power usage (col. 4, lines 44-45).
Regarding claim 15, Jeon does not specifically teach wherein the first antenna array and the second antenna array are isolated based on dual-polarization. 
However, Judd teaches wherein the first antenna array and the second antenna array are isolated based on dual-polarization (col. 5, lines 23-29).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the non-transitory computer-readable medium of Jeon with Judd to include “wherein the first antenna array and the second antenna array are isolated based on dual-polarization,” as taught by Judd, for the purpose of reducing mutual coupling (col. 5, lines 23-29).
Regarding claim 20, Jeon does not specifically teach wherein the programmable AR device is integrated in a package of a plurality of antenna modules. 
However, Judd teaches wherein the programmable AR device is integrated in a package of a plurality of antenna modules (col. 4, lines 36-50).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the non-transitory computer-readable medium of Jeon with Judd to include “wherein the programmable AR device is integrated in a package of a plurality of antenna modules,” as taught by Judd, for the purpose of increasing passive gain (col. 4, lines 47-50).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845